Title: To George Washington from David Henley, 28 May 1789
From: Henley, David
To: Washington, George

 

Sir
New York 28th May 1789

My Situation being such as induces me to lay before your Excellency, the state of my case, which I hope will be a sufficient apology for my troubleing you at this time, when matters of such magnitude and consequence must before you in the great public concerns of the Nation; but being convinced that your ideas of justice are such, as will make you ever ready to hear, and as far as is consonant therewith willing to assist such as have felt the inconveniences and distress of doing public business heretofore I shall proceed to give you a Summary view of what I have felt upon the occasion.
After my Services in the Army I engaged in business as joint Agent with Mr Otis under Congress, for clothing the Army; in which transactions my misfortunes originated, for in those negotiations several Millions of Old Continental Money passed through our hands besides near One hundred thousand pounds in specie & Bills of Exchange; from these vast expenditures of Money, Your excellency must be convinced the business was essential and it was so to the Army—convinced of their Sufferings I was led to be active, assiduous and faithfull, that I might accomplish two objects in the discharge of my duty; to make them as comfortable as in my power, and to enable them to keep the field in the extreem Winter of 1780: for had it not have been for the large quantity of Clothing we purchased in the year 1779, and in which I took an active part and risque, almost upon myself; having exceeded the ideas of Congress upon this occasion, and in which it took me many months to convince that Honble body the necessity there was of this purchase: and in which negotiation they was the winter following so convinced of the propriety of my conduct, that many of the Gentlemen confessed without this Cloathing the troops must have suffered in Such a manner, that the consequences might have been very prejudicial to the Army and consequently to the public cause. this contract was honorably discharged in Bills of Exchange by Congress. after finishing the whole business and Settleing my Accounts with the public, a balance remained due of about 9000 Dollars, with Several Years interest upon it, besides

a balance of 2000 Dollars, with interest from the state of Massachusetts, for clothing the Regiment of that State, making in the whole balance due about fourteen thousand Dollars, which was received in Certifycates, the half of which was mine, and these did not yield me 2/6 in the pound—a Sum not equal to pay the expences, and for my time in getting my Accounts Settled, this took me Six months, being so involved in difficulties by this hard, tho’ necessitous payment of the public. I have been struggling to get through them continueing my employment in the public line, and am now in a way so small, that it will scarce maintain me and my Children. if therefore your Excellency should think me worthy of attention, and there is any thing in which I can be of Service to the public and myself, that you may think fit to entrust me with—You may depend upon my executing it with industry and fidelity.
I could mention other circumstances to convince your excellency of my propriety in requesting your attention but I am Satisfyed it is not proper that Your mind should be taken up with small objects—I therefore conclude in praying that God may continue you many Years to come, a blessing to the nation over whom you preside. and remain with the most profound respect Your Excellencys most Obedit and Hum. Servt

David Henley

